DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 1-10) in the reply filed on 12/22/2020 is acknowledged.
2.	Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/22/2020.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


In the amendment filed on 12/20/2020, the applicants indicated that claim 1 is “(Original)”.  However, in line 8 of claim 1, the applicants amended the phrase from “2 µm to 20 µm” (as shown in the previous amendment file on 05/30/2019) to new phrase “2 □m to 20 □m”.  Applicants cannot use the identifier “(Original)” for claim 1 if applicants amend claim 1.  The examiner is unable to find proper support for the new limitation “2 □m to 20 □m” anywhere in the Specification.   
In the amendment filed on 12/22/2020, the applicants wrote 
“6.   (Previously Presented) The article of claim 1, wherein the feature size, F, is from 2 nm to 15 nm.” (Emphasis added).  Again, applicants amended claim 6 by changing “2 µm to 20 µm” (as shown in the amendment file on 05/30/2019) to “2 nm to 15 nm.” Applicants cannot use the identifier “(Previously Presented)” for claim 6 if applicants amended claim 6.  
The examiner is unable to find proper support for the new limitation “feature size, F, is from 2 nm to 15 nm” (emphasis added) in claim 6.  The applicants only have support for the feature size from 2 µm to 20 µm as disclosed in paragraph [0006] of the Specification.  Further, it is noted that in the amendment filed on 05/30/2019, the applicants wrote “6.   (Currently Amended)  The article of claim 1, wherein the feature size, F, is from 2 µm to 20 µm”.  It is clear µm to 20 µm” to “from 2 nm to 15 nm.” for claim 6 without proper support in the Specification.
Claims 2-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because they directly or indirectly depend on rejected claim 1.

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In line 8 of claim 1, the phrase “2 □m to 20 □m” is indefinite because it is unclear from the claim what the symbol “□m” means.  For purpose of examination, the examiner will assume that the applicants mean to type “2 µm to 20 µm” (instead of “2 □m to 20 □m”) because it is consistent with the applicants original claims filed on 05-30-2019.
	In claim 8, the applicants wrote “the texture glass substrate provides an enhancement to light output from the organic light emitting layer of greater than 50% when compared to a second device identical to the device except that the second device substitute a planar, non-texture glass substrate of identical composition and thickness in place of the textured glass substrate” (emphasis added). It is known the art that there is no such thing as perfect planar surface (i.e. surface roughness or Ra = 0 nm (See evidence via https://en.wikipedia.org/wiki/Surface_roughness ).  Therefore, the limitation “ the second device substitute a planar, non-texture glass substrate of identical composition and thickness in place of the textured glass substrate” is indefinite because it is unclear from the claim what is the specific roughness range of the second device substitute a planar, non-texture glass substrate has.  
	Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because they directly or indirectly depend on indefinite claim 1.
	
Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claim(s) 1, 4-6 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Dobbins et al. (US 2013/0052414 A1).
Regarding to claim 1, Dobbins discloses an article comprising:
A textured glass substrate having a first face, and a second face and at least one edge;
	the first face comprises an approximately planar surface having a first surface roughness, Ra1, of less than 0.5 nm (abstract, paragraph 0072);
	the second face comprising a textured surface having a second surface roughness such that 5 nm ≤ Ra2 ≤ 500 nm (See paragraph 0081) and a feature size of 3.75 µm or 2.0 µm (See paragraph 0084, within applicant’s range of 2 µm to 20 µm.)
Regarding to claim 4, Dobbins discloses the first surface roughness, Ra1 is less than 0.5 nm or 0.3 nm (See abstract, paragraph 0077, read on applicant’s limitation “Ra1, is less than 1 nm”).
Regarding to claim 5, Dobbins discloses the second surface roughness, Ra2 is such that 5 nm ≤ Ra2 ≤ 500 nm (See paragraph 0081; Note: 500 nm is within applicant’s range “from 400 to 540 nm”).
Regarding to claim 6, as discussed above the applicants only have support for the feature size, F is from 2 µm to 20 µm.  The applicants do not have support that the feature size, .  Regarding to claim 6, Dobbins discloses the features sizes of 3.75 µm or 2.00 µm (See paragraph 0084, within applicant’s claimed range).

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dobbins (US 2013/0052414 A1) as applied to claim 1, 4-6 above and further in view of Chiang et al. (US 2008/0095997 A1)
.

13.	Claims 3, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dobbins (US 2013/0052414 A1) as applied to claim 1, 4-6 above and further in view of Kim et al. (US 2018/0158879 A1).
Regarding to claim 3, Dobbins fails to disclose the texture glass substrate has a haze in transmission of greater than 80% as measured by ASTM D1003.  However, Dobbins clearly teaches the texture glass substrate.  Kim discloses a textured glass substrate has a haze in transmission of 90% to 100%, including 95% to 100% as measured by ASTM D1003 (paragraph 0136).  In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiments to obtain optimal haze in transmission of greater than 90% because it has been held that determination of workable range is not considered inventive.
Regarding to claim 7, Dobbins fails to disclose the device further comprises a cathode, an anode, and at least one organic light emitting layer that is capable of emitting light.  .

14.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dobbins (US 2013/0052414 A1) Kim et al. (US 2018/0158879 A1) as applied to claims 3, 7 above and further in view of Guimard et al. (US 2017/0207401 A1).
Regarding to claim 8, Dobbins and Kim fail to discloses the textured glass substrate provides an enhancement to light output from the organic light emitting layer of greater than 50% when compared to a second device identical to the device except that the second device substitute a planar, non-texture glass substrate of identical composition and thickness in place of the textured glass substrate.  Guimard discloses organic light emitting display (OLED) having a glass substrate with light transmission of 40% or 50% or at least 80% or 90% (paragraph 0098, 0110, 0160).  In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiments to obtains optimal light output (light transmission) from the organic light .

15.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dobbins (US 2013/0052414 A1) Kim et al. (US 2018/0158879 A1) as applied to claims 3, 7 above and further in view of Modi et al. (US 2012/0187367 A1).
Regarding to claims 9-10, Dobbins and Kim fail to disclose the quantum efficiency of the device is 40% or greater (claim 9), or 60% or greater (claim 10).  However, Dobbins clearly disclose the device is an optical device.  Modi discloses an optical discloses having external quantum efficiency (EQE) value at 65%, 66%, 67% and 69% (See Table 2, paragraph 0431-0437).  In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiments to obtain optimal external quantum efficiency at 65%, or 66%, or 67% or 69% because it has been held that determination of workable range is not considered inventive.

Conclusion

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469.  The examiner can normally be reached on Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713